Citation Nr: 0211071	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of a proper level of special monthly 
compensation (SMC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to July 
1953.  

This matter arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran's 
current level of SMC benefits was appropriate, and that he 
was not entitled to receive additional benefits.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (BVA or Board) for resolution.  

As a preliminary matter, the Board observes that at a 
personal hearing before the undersigned Board Member at the 
RO in June 2002, the veteran appears to have submitted claims 
for service connection for hypertension and for a heart 
disorder secondary to hypertension.  The Board observes that 
service connection for hypertension, to include as secondary 
to bilateral amputation of the lower extremities was denied 
by a prior May 1999 BVA decision.  In any event as the 
veteran's claims have not been as yet addressed by the RO, 
they are not currently in appellate status and are therefore 
are referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran is currently confined to a nursing home, and 
is in receipt of a special monthly compensation (SMC) for a 
level of disability as set forth at 38 U.S.C.A. § 1114(m).  


3.  Service connection is currently in effect for amputation 
of the right leg below the knee, and amputation of the left 
leg above the knee, evaluated as 100 percent disabling; for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling, for residuals of a comminuted compound 
fracture of the right radius (major), evaluated as 30 percent 
disabling, for paralysis of the right radial nerve, evaluated 
as 20 percent disabling; and for residuals of foreign 
particles of the bilateral eyes, assigned a noncompensable 
evaluation.  Service connection is also in effect for loss of 
eversion and inversion of the left foot, and for residuals of 
a fracture of the left tibial plateau, but such ratings are 
rendered moot by the service-connected amputations of the 
right and left legs.  

4. The anatomical loss of the veteran's bilateral lower 
extremities are not the same, and he has separate additional 
service-connected disability (PTSD) independently rated as 50 
percent disabling.  


CONCLUSION OF LAW

The criteria for entitlement to SMC benefits at a level of 
"n" have been met.  38 U.S.C.A. §§ 1114(m), (p), 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350(f); 3.352 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he is completely unable 
to perform his normal activities of daily living without 
assistance, and that he is effectively bedridden, and that he 
requires special assistance as a result of his service-
connected disabilities.  Accordingly, he contends that the 
severity of his service-connected disabilities is such that 
he requires increased special monthly compensation (SMC) 
based on the need for regular aid and attendance of another 
person.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  



VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
196-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claims 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately defined 
by the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim for 
VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  As part of 
the notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided by 
the claimant, and which evidence, if any, VA will attempt to 
obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to assist with respect to the issues addressed here has 
been fulfilled.  The veteran has been provided adequate 
notice of the evidence needed to substantiate his claims for 
increased ratings.  In that regard, the Board concludes that 
the discussions contained in the initial rating decision, in 
the subsequent statement of the case, as well as 
correspondence from the RO to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that in light of 
the nature of the veteran's claim for increased SMC benefits 
and also in light of its determination with respect to that 
issue, the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed with respect to those issues addressed 
here.   

With respect to assistance with evidentiary development, all 
records identified by the veteran have been obtained and 
associated with the claims file.  The Board concludes that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
records of both private and VA medical treatment following 
service, reports of VA rating examinations, and a transcript 
of personal hearing testimony given before the undersigned 
Board member at the RO.  It appears that all reasonable 
attempts have been made to obtain the relevant records in 
this case.  Further, as noted above, given the nature of the 
case here, and given the Board's determination with respect 
to that issue, scheduling the veteran for yet another medical 
examination would result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  

In addition, the Board notes that additional medical evidence 
has been received which the RO has apparently not had an 
opportunity to consider.  That evidence consisting of VA 
clinical treatment records and an examination report dated in 
December 2000, however, is essentially cumulative and 
duplicative of evidence currently of record, and is not 
relevant to the outcome of the issue presently on appeal.  
Accordingly, it is not necessary to remand the case back to 
the RO for consideration of such evidence in order to 
properly adjudicate the veteran's claim.  The Board is 
unaware of any additional relevant evidence which is 
available in connection with the issue addressed here in this 
appeal, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim for increased SMC benefits.  
Therefore, no further assistance to the veteran regarding the 
development of the evidence is required here, and would 
otherwise be unproductive.  




Laws and Regulations Applicable to SMC

Generally, claims for special monthly compensation (SMC) are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s) (West Supp. 2001), and 38 C.F.R. §§ 3.350 and 
3.352 (2001).  SMC benefits, which are special statutory 
awards are based upon service-connected disabilities as well 
as those disabilities for which compensation benefits are in 
effect pursuant to the provisions of 38 U.S.C.A. § 1151 and 
impairments involving paired organs and extremities under the 
provisions of 38 U.S.C.A. § 1160.  

SMC claims are often limited to determinations of whether the 
veteran meets the criteria for regular aid and attendance 
(A&A) or housebound status.  An award of SMC benefits, 
however, often reflects the loss of function arising from any 
of several different body parts and organs of special sense, 
with particular reference to upper and lower extremities, 
creative organs, buttocks, eyes, ears, and vocal apparatus.  

Essentially, awards of SMC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1114(k) reflect disability from 
involvement of a single body part, such as a hand, foot or 
creative organ, or disability from a single functional loss, 
such as unilateral blindness or aphonia.  The "k" rate 
awards that relate to deafness and the buttocks, however, 
require bilateral involvement, and in legislation passed in 
2000, a "k" rate may be awarded to a female veteran for 
anatomical loss of one or both breasts (including loss by 
mastectomy).  

Further, awards of SMC benefits pursuant to the provisions of 
38 U.S.C.A. § 1114(l), (m), (n), (o), and (p) reflect 
multiple combinations of involvement of two or more body 
parts or systems.  With the notable exception of the "s" 
rate for housebound status, the further down the 38 U.S.C.A. 
§ 1114 range, the higher the level of SMC benefits.  Here, as 
will be discussed in greater detail below, the Board 
recognizes that the veteran is currently in what could be 
considered to be a "housebound" status due to his service-
connected disabilities alone.  Given that he is currently in 
receipt of SMC benefits in excess of the "s" rate for 
housebound status, however, the Board will not discuss the 
criteria for entitlement to such status and rate.  

The criteria for determining entitlement to SMC benefits by 
reason of the need for regular aid and attendance are set 
forth under the provisions of 38 U.S.C.A. § 1114(l) through 
(r), and at 38 C.F.R. §§ 3.350 and 3.352.  Regular aid and 
attendance (A&A) is the first of three levels of A&A provided 
for under the SMC provisions.  The two higher levels of A&A, 
discussed in connection with the "o", "r-1" and "r-2" 
rates of SMC, represent a far greater degree of disability 
and/or need for an increasingly greater degree of care.  

As a general matter, a veteran is in need of regular A&A if 
he or she is so helpless as to require the regular aid and 
attendance of another person to perform personal care 
functions of everyday living or to protect him or herself 
from the hazards and dangers incident to his or her daily 
environment.  As set forth in 38 C.F.R. § 3.352(a) (2001), 
the need for regular A&A is satisfied where service-connected 
disabilities produce inability, without regular personal 
assistance, to:  dress and undress, feed oneself, keep 
oneself ordinarily clean and presentable, attend to the needs 
of nature, protect oneself from the hazards and dangers 
incident to the daily environment, perform frequently 
required self-adjustment of prosthetic appliances (not 
including adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.).  The inability to perform all of 
the above-listed personal care functions, without the 
assistance of another person, is not required for an A&A 
award.  Rather, the particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
required that the evidence demonstrate that the veteran is so 
helpless as to be in need of regular aid and attendance, not 
that there be a constant need.  Such determinations must be 
based on the actual requirement of personal assistance from 
others.  

Pursuant to a rating decision of January 1997, the veteran 
was granted SMC benefits, and was assigned such benefits at 
an intermediate level between the "l" rate and the "m" 
rate under the provisions of 38 U.S.C.A. § 1114(p) (West 
Supp. 2001) and 38 C.F.R. § 3.350(f) (2001).  Such benefits 
were determined to have been warranted based primarily on the 
veteran's amputation of the right leg below the knee, and 
amputation of the left leg above the knee.  By a subsequent 
rating decision of October 1997, the veteran was granted an 
increased SMC benefit at the "m" rate due to his additional 
service-connected disabilities, including PTSD and a fracture 
of the right radius and right radial nerve, also under the 
provisions of 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f).  

Under 38 U.S.C.A. § 1114(m), the following types of loss 
provide entitlement under the "m" rate:  anatomical loss or 
loss of use of both hands; anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place; anatomical loss 
or loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place, 
with anatomical loss or loss of use of one leg at a level, or 
with complications, preventing natural knee action with 
prosthesis in place.  Other criteria for entitlement to an 
"m" rate involve blindness which is not at issue here.  

Under the provisions of 38 C.F.R. § 3.350(c)(2) (2001), 
determinations as to whether there is natural elbow or knee 
action with prosthesis in place involve consideration of 
whether the use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, in order that the muscles affecting 
joint motion, if not otherwise atrophied, will become so.  If 
there is no movement in the joint, as with ankylosis or 
complete paralysis, use of a prosthesis is not to be expected 
and the determination will be as though there were one in 
place.  In applying this regulation, it is necessary to 
determine whether the veteran is capable of wearing and/or 
using a prosthesis which is moved by the elbow or the knee, 
regardless of whether there has been an actual amputation.  

Examples of anatomical loss of a hand or a foot which is not 
improvable by a prosthesis controlled by natural elbow or 
knee action include:  an amputation which is above-the-elbow 
or above-the-knee; an amputation which is below-the-elbow or 
below-the-knee, but the condition of the amputation stump is 
such (persistent pressure sores, ulceration, breaking down of 
the tissue covering the stump) that there is a permanent 
incapacity to tolerate an artificial limb; and where there is 
other service-connected pathology above the site of either 
the below-the-elbow or below-the-knee amputation (i.e., 
complete ankylosis of an elbow or knee, or complete paralysis 
of an extremity above an elbow or knee) which precludes 
functioning of a prosthesis controlled by natural elbow or 
knee action.  Examples of loss of use of a hand or foot which 
is not improvable by a prosthesis controlled by natural elbow 
or knee action include:  situations in which the loss of use 
of the hand or foot stems from disease or residuals of injury 
at or above the elbow or knee, and as a result, the elbow or 
knee is not capable or moving or adequately controlling a 
functional prosthesis; or situations in which one service-
connected disorder below the elbow or knee results in the 
requisite loss of use of the hand or foot, and another 
service-connected disorder at or above the elbow or knee 
precludes the elbow or knee from moving or adequately 
controlling a functional prosthesis.  

The criteria for the next highest level of SMC compensation 
for A&A are set forth under the provisions of 38 U.S.C.A. 
§ 1114(n) (West Supp. 2001); 38 C.F.R. § 3.350(d) (2001).  
Several of the disabilities for which the "n" rate is 
awarded require the amputation of two extremities.  The types 
of loss warranting entitlement to SMC benefits under the 
"n" rate include:  anatomical loss or loss of use of both 
arms at a level, or with complications, preventing natural 
elbow action with prosthesis in place; anatomical loss of 
both legs so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to prevent use of a prosthetic 
appliance.  

Entitlement to SMC compensation for A&A at the "o" rate are 
set forth under the provisions of 38 U.S.C.A. § 1114(o) (West 
Supp. 2001); 38 C.F.R. § 3.350(e) (2001).  Under those 
criteria, the types of loss for which entitlement to SMC at 
the "o" rate include:  anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; or 
conditions entitling to two or more rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l) through 
(n).  As an example of entitlement to SMC compensation at the 
"o" level, in situations in which a veteran is service-
connected for anatomical loss of both feet, based on the 
level of amputation, the ability to use prostheses controlled 
by natural knee action, or the ability to be fitted with 
functional prostheses, the anatomical loss of both feet would 
entitle the veteran to a level of SMC benefits at either the 
"l," "m," or "n" rates, or at an intermediate rate 
(discussed below).  The anatomical loss of both feet may not 
be considered in determining separate A&A.  the finding of 
the veteran's need for regular A&A then must be based on the 
disabling manifestations of the service-connected 
disabilities exclusive of anatomical loss of the feet.  If 
separate A&A were established, there would be a separate 
entitlement to the "l" rate of SMC.  The veteran's 
conditions would entitle him to two or more "l" through 
"n" rates of SMC, no condition being considered twice, and 
would therefore meet the requirements of the "o" rate of 
SMC.  

The criteria for determining whether the veteran might be 
entitled to receive an intermediate or next higher rate of 
SMC are set forth at 38 U.S.C.A. § 1114(p) (West Supp. 2001), 
and 38 C.F.R. § 3.350(f) (2001).  Those criteria provide that 
intermediate rates and next higher rates of SMC are assigned 
when the veteran does not meet the requirements for SMC at 
the rate provided by 38 U.S.C.A. § 1114(o) and 38 C.F.R. 
§ 3.350(e), does not meet the requirements for SMC provided 
by 38 U.S.C.A. § 1114(r)(1) or (r)(2) (discussed below), and 
one or more of the following exists (omitting discussion of 
service-connected disability involving blindness or deafness 
which is not relevant to the present case):  The levels of 
anatomical loss or loss of use of two extremities are not the 
same; the veteran has anatomical loss or loss of use of a 
third extremity; the veteran has separate additional 
disability or disabilities independently ratable at 50 
percent or more; or the veteran has separate additional 
disability or disabilities independently ratable at 100 
percent.  

The regulatory provisions of 38 C.F.R. § 3.350(f) for 
entitlement to SMC at an intermediate or next higher rate are 
as follows:  a) Anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one leg at a level, or 
with complications, preventing natural knee action with 
prosthesis in place, shall entitle to the rate between 
38 U.S.C.A. § 1114(l) and (m).  b) Anatomical loss of use or 
loss of use of one foot with anatomical loss of one leg so 
near the hip as to prevent use of prosthetic appliance shall 
entitle to the rate under 38 U.S.C.A. § 1114(m).  c) 
Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing the natural elbow action with 
prosthesis in place, shall entitle to the rate between 
38 U.S.C.A. § 1114(l) and (m).  d) Anatomical loss or loss of 
use of one foot with anatomical loss or loss of use of one 
arm so near the shoulder as to prevent use of a prosthetic 
appliance shall entitle to the rate under 38 U.S.C.A. 
§ 1114(m).  e) Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing natural knee action 
with prosthesis in place with anatomical loss of one leg so 
near the hip as to prevent use of a prosthetic appliance, 
shall entitle to the rate between 38 U.S.C.A. § 1114(m) and 
(n).  f) Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing natural knee action 
with prosthesis in place with anatomical loss or loss of use 
of one hand, shall entitle to the rate between 38 U.S.C.A. 
§ 1114(l) and (m).  g) Anatomical loss or loss of use of one 
leg at a level, or with complications, preventing natural 
knee action with prosthesis in place with anatomical loss of 
one arm so near the shoulder as to prevent use of a 
prosthetic appliance, shall entitle to the rate between 
38 U.S.C.A. § 1114(m) and (n).  h) Anatomical loss of one leg 
so near the hip as to prevent use of a prosthetic appliance 
with anatomical loss or loss of use of one hand shall entitle 
to the rate under 38 U.S.C.A. § 1114(m).  
Anatomical loss of use of one leg so near the hip as to 
prevent use of a prosthetic appliance with anatomical loss or 
loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place, 
shall entitle to the rate between 38 U.S.C.A. § 1114(m) and 
(n).  j) Anatomical loss or loss of use of one hand with 
anatomical loss of one arm so near the shoulder as to prevent 
use of a prosthetic appliance shall entitle to the rate under 
38 U.S.C.A. § 1114(n).  k) Anatomical loss or loss of use of 
one arm at a level, or with complications, preventing natural 
elbow action with prosthesis in place with anatomical loss of 
one arm so near the shoulder as to prevent use of a 
prosthetic appliance, shall entitle to the rate between 
38 U.S.C.A. § 1114(n) and (o).  The remaining significant 
provisions under these criteria pertain to intermediate or 
next higher level of SMC due loss of use of extremities in 
conjunction with varying degrees of loss of visual acuity or 
deafness and are not relevant to the present case.  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities which 
are independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate, or if 
already entitled to an intermediate rate, to the next higher 
statutory rate under 38 U.S.C.A. § 1114, but not above the 
"o" rate.  In addition to the statutory rates payable under 
38 U.S.C.A. § 1114(l) through (n) and the intermediate or 
next higher rate provisions outlined above, additional single 
permanent disability independently ratable at 100 percent, 
apart from any consideration of individual unemployability, 
will afford entitlement to the next higher statutory rate 
under 38 U.S.C.A. § 1114, or if already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o).  However, the 
disability or disabilities independently ratable at 50 
percent or more or the single permanent disability 
independently ratable at 100 percent must be separate and 
distinct, and involve different anatomical segments or bodily 
systems from the conditions establishing entitlement under 
38 U.S.C.A. § 1114(l) through (n) or the intermediate rate 
provisions set out above.  An example of the foregoing might 
include a veteran, who is at the "l" rate of SMC for the 
loss of use of both feet, and who also has a separate 100 
percent rating for heart disease, would be elevated to the 
"m" rate.  If the rating for heart disease were 50 percent, 
the rate of SMC would be elevated to the rate between "l" 
and "m" (also known as "l" and 1/2).  

Moreover, where the anatomical loss of use or a combination 
of anatomical loss and loss of use of three extremities is 
involved, such would entitle a veteran to the next higher 
rate without regard to whether that rate is a statutory rate 
or an intermediate rate.  The maximum monthly payment under 
this provision may not exceed the amount stated in 
38 U.S.C.A. § 1114(p), however.  

With respect to the next highest level of SMC compensation 
based on A&A, such is set forth under the provisions of 
38 U.S.C.A. § 1114(r)(1) (West Supp. 2001) and 38 C.F.R. 
§§ 3.350(h), 3.352(a) (2001).  Under those criteria, the 
veteran is entitled to received compensation at 38 U.S.C.A. 
§ 1114(o); or at the maximum rate pursuant to 38 U.S.C.A. 
§ 1114(p); or at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o) and at a rate authorized under (k), and 
where the veteran is in need of regular A&A, pursuant to 
38 C.F.R. § 3.352(a).  

Entitlement to SMC under the criteria set forth at 
38 U.S.C.A. § 1114(r)(2) (West Supp. 2001) and at 38 C.F.R. 
§§ 3.350(h), 3.352(b) (2001) is contemplated where the 
requirements for SMC at the "r-1" rate have been met, and, 
where in addition to being in need of the regular A&A (as 
contemplated by 38 U.S.C.A. § 1114(r)(1)), the veteran is in 
need of a higher level of care.  Under 38 C.F.R. 
§ 3.352(b)(2), the need for a higher level of care is 
considered to be the need for personal health care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services, or who provides 
such services under the regular supervision of a licensed 
health care professional.  


Application of Laws and Regulations to the Facts of the 
Veteran's Case

Clinical treatment records dating from approximately January 
1986 through December 2000 disclose that the veteran is 
currently confined to a nursing home facility, and that he 
requires constant aid and attendance.  In connection with the 
present claim, he was afforded a VA medical examination in 
December 1999 to determine the extent of his overall 
disability picture.  The examiner summarized the veteran's 
overall condition by stating that he required total care and 
supervision to protect him from environmental hazards.  He 
was noted to have difficulty feeding, dressing, and tending 
to personal hygiene.  The examiner noted the veteran's 
amputated legs, and noted that the veteran was unable to bear 
weight on his legs, and that his balance was poor.  Aids 
included wheelchair, walker, and a cane.  He was noted to 
have experienced a cerebro-vascular accident (CVA) in 1998.  

In June 2002, the veteran and his wife appeared before the 
undersigned Board member, and testified as to the severity of 
the veteran's overall disability picture.  The veteran's wife 
testified that he was unable to perform ordinary functions of 
daily living by himself or without assistance.  Generally, 
both the veteran and his wife indicated that his present 
level of compensation did not address the severity of his 
disabilities.  The testimony offered by the veteran and his 
wife was essentially consistent with the findings offered by 
the VA examiner in December 1999.  

In the present case, entitlement to SMC benefits was 
initially established, at what ultimately became the "k" 
rate, pursuant to an August 1953 rating decision.  By a 
January 1997 rating decision, the veteran was assigned an 
intermediate rate of SMC benefits between the "l" and "m" 
rates solely on the basis of the bilateral leg disability.  
Currently, the veteran's SMC benefits are assessed at the 
"m" rate pursuant to the RO's October 1997 rating decision, 
which also took into consideration the separate PTSD 
disability which was evaluated as 50 percent disabling.  In 
reviewing the veteran's overall disability picture at this 
time, however, the Board now finds that the veteran should be 
assigned SMC benefits at the "m" rate solely due to the 
bilateral leg disability because the nature and severity of 
that disability appears to be consistent with the criteria 
contemplated for SMC at the "m" rate.  In that regard, the 
Board finds that the anatomical loss or loss of use of one 
leg at a level, or with complications, preventing natural 
knee action with prosthesis in place essentially 
characterizes the degree of disability shown by the veteran's 
bilateral leg amputations, exclusive of any other service-
connected disabilities.  

In addition, the Board observes that the veteran's right leg 
was amputated below the knee, while the right knee was 
amputated above the knee.  In the Board's view, such 
disability involving both lower extremities shows that the 
anatomical loss of use of the two extremities are not the 
same.  In the veteran's right leg, he retains, or would 
retain use of the knee joint, whereas in the left leg, he no 
longer has a knee joint.  Here, the veteran's disability does 
not meet the requirements for SMC at the "o" rate, and does 
not meet those requirements for either "r-1" or "r-2," as 
discussed above.  Even so, under the general provisions of 
38 U.S.C.A. § 1114(p), and 38 C.F.R. § 3.350(f), the veteran 
would be entitled to receive an intermediate rate between 
"m" and "n" or "m" and 1/2.  

In addition, the Board observes that the veteran is currently 
assigned a separate 50 percent evaluation for his PTSD.  Such 
PTSD disability is separate and apart from his service-
connected amputated legs, which are evaluated as 100 percent 
disabling.  Here again, given that the Board has determined 
that the veteran should be entitled to receive an 
intermediate rate between "m" and "n" for disparity in the 
anatomical loss of the two lower extremities, he should also 
be entitled to receive the next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the "o" rate.  In this 
case then, the veteran should be entitled to receive SMC 
benefits at the "n" rate.  Accordingly, to that extent, the 
veteran's appeal is granted.  

In reaching the above determination, the Board recognizes 
that the veteran is not objectively shown to be incapable of 
wearing prostheses on his bilateral legs such as would 
warrant a grant of SMC at the "n" rate on a direct basis.  
The Board has determined that the veteran should be entitled 
to receive SMC at the "n" rate on the basis of factors 
warranting assignment of two intermediate rates which combine 
to elevate his SMC benefits from the "m" rate to the "n" 
rate.  His overall disability picture, due solely to the 
service-connected disabilities, is not, however shown to 
warrant a grant of an increased level of benefits in excess 
of those granted here, however.  In that regard, the Board 
recognizes that the veteran requires specialized aid and 
attendance of another person in conducting such routine daily 
activities as feeding and dressing himself, maintenance of 
personal hygiene, and protecting himself from environmental 
hazards.  However, such impairment has not been shown to be 
the result of his service-connected disabilities, but rather 
has been shown to be the result of the CVA he sustained in 
1998.  Accordingly, the veteran would not be entitled to 
receive SMC benefits at the "p" or "r" rates.  Therefore, 
based on the foregoing, the Board concludes that the evidence 
supports assignment of SMC benefits at the "n" level.  The 
appeal is, to that extent, granted.  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, entitlement to special 
monthly compensation for aid and attendance at an "n" rate 
level is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

